 IT IS SO ORDERED.

 Dated: 19 April, 2021 04:06 PM




                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

           In re:   James J. Warmuth              )      Case No. 21-10689-jps
                                                  )      Chapter 13 Proceedings
                                    Debtor(s)     )      Judge Jessica E. Price Smith

                     ORDER GRANTING TRUSTEE’S MOTION
               FOR ORDER DETERMINING DISCHARGE INELIGIBILITY

        This case came on for consideration upon the Trustee’s Motion for Order Determining
Discharge Ineligibility (“Trustee’s Motion”). Any Objections or Responses filed have been
withdrawn or overruled.

        THE COURT FINDS that Trustee’s Motion is well taken and will be granted accordingly.

        IT IS, THEREFORE, ORDERED that Trustee’s Motion is hereby granted; and

          IT IS FURTHER ORDERED that pursuant to §1328(f) of the Bankruptcy Code, the
Clerk of the United States Bankruptcy Court is hereby directed to not enter an order of discharge.

        IT IS SO ORDERED.

/S/ Lauren A. Helbling
LAUREN A. HELBLING (#0038934)
Chapter 13 Trustee
200 Public Square, Suite 3860
Cleveland OH 44114-2321
Phone (216) 621-4268 Fax (216) 621-4806
ch13trustee@ch13cleve.com


  21-10689-jps      Doc 21   FILED 04/19/21     ENTERED 04/20/21 15:37:07          Page 1 of 2
                                          SERVICE LIST

Lauren A. Helbling, Chapter 13 Trustee
(served via ECF)

Office of the U.S. Trustee
(served via ECF)

ADAM S. BAKER, Attorney for Debtor(s)
(served via ECF)

JAMES J. WARMUTH, Debtor(s)
13215 PURITAS AVE.
CLEVELAND, OH 44135

All creditors and parties of interest



                                                  ###




  21-10689-jps       Doc 21      FILED 04/19/21    ENTERED 04/20/21 15:37:07   Page 2 of 2
